Citation Nr: 1504309	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual VA clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a clothing allowance because he wears a back brace for a back disorder that he believes is related to his military service.

The Veteran's VA treatment records show that in July 2013 he requested a back brace and clothing allowance; the brace was provided that same day.  See page 40 of CAPRI records in Virtual VA.

The record shows that the Veteran filed a claim for service connection for multiple disorders that included a back disorder.  This claim, among several other claims, was subsequently denied in a November 2013 rating decision.  A March 6, 2014 letter from the RO to the Veteran states that the RO had received his written disagreement with the VA decision of November 13, 2013.  However, there is no notice of disagreement from the Veteran currently associated with his paper or Virtual files.  Accordingly, it is unclear as to whether he submitted a notice of disagreement with the denial of service connection for a back disorder, as opposed to any of the other claims that were denied in the November 2013 rating decision.

A favorable decision on the claim for service connection for a back disorder could impact upon the Veteran's claim for a clothing allowance.  Thus, the issue of entitlement to service connection for a back disorder is inextricably intertwined with the claim currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the AOJ should associate the notice of disagreement referenced in the March 6, 2014 letter with the Veteran's claims folder.  If he disagreed with the denial of service connection for a back disorder, he should be provided a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  As noted above, a March 6, 2014 letter from the Waco RO to the Veteran states that the RO had received his written disagreement with the VA decision of November 13, 2013.  See Letter in Virtual VA.  Ensure that this written disagreement (i.e., Notice of Disagreement) is associated with the Veteran's paper and/or Virtual files (VBMS and/or Virtual VA).  

2.  If the Veteran submitted a timely Notice of Disagreement with the November 2013 RO denial of his claim for service connection for a back disorder, ensure that he is sent a Statement of the Case on this issue.  If an appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Upon completion of the above, readjudicate the issue of entitlement to an annual VA clothing allowance.  If the benefits sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  Ensure that both the complete RO claims folder and VHA Medical Appeal folder are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





